Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.  


Election/Restrictions
Claims 1-7, 15-17 & 19 are allowable. Claims 8-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A1, A2 and A3 of elected invention II, as set forth in the Office action mailed on 05/26/2020, is hereby withdrawn and claims 8-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17 & 19 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a light emitting element pattern, the method comprising: forming a protection layer covering the electrode layer and a sidewall of the first pattern layer disposed adjacent to the opening and a dummy protection layer covering the dummy electrode layer, and wherein the protection layer and the dummy protection layer are separated from each other by the inner opening.
 The most relevant prior art reference due to Defranco et al. (Patent No.: US 9,899,636 B2) substantially discloses a method for forming a light emitting element pattern, the method comprising:										forming a pattern layer having an opening on a target material (Col. 7, L 62 through Col. 8, L 2; Figs. 3A-3D – these Figs. show a pattern layer comprising two layers 212 & 213; however, this prior art explicitly teaches that the pattern layer could possibly be formed of more than two layers, e.g., three layers; the bottom-most layer of the tri-layer could be considered as the first pattern layer (not shown in Figs. 3A-3D); target material corresponds to bottom electrode 210); 										forming a light emitting element pattern on the target material in correspondence to the opening (Col. 8, L 21-37; Figs. 3A-3D – light emitting element pattern 216 (first organic medium layer); and											removing the pattern layer (Fig. 3D), 							
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-17 & 19: these claims are allowed because of their dependency status from claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/18/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812